Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/938,870 filed 7/24/20. Claims 1-20 are pending with claims 1 and 13 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Finn et al. US 2018/0339503 A1.
Finn teaches:
With respect to claim 1, A method for manufacturing a payment card, comprising: forming a shield layer (shielding 1005; fig. 10; paragraphs 0320-0324) which includes ferromagnetic material (ferrite electromagnetic shielding material 1005; fig. 10; paragraphs 0123, 0151, 0320); forming an inlay 

With respect to claim 10, The method of claim 1, wherein the metal layer is about 0.60t thickness (paragraphs 0343, 0346), wherein the recess has a length from about 50mm to about 78mm (paragraph 0320 recess may extend inward 4mm from edge where edge dimension is ~ 80mm (paragraph 0395)) and a width from about 21mm to about 50mm (paragraph 0320 recess may extend inward 4mm from edge where edge dimension is ~ 50 mm (paragraph 0395)), and wherein the recess has a depth of about 0.30t (paragraph 0121 ~ .2mm).  

With respect to claim 12, The method of claim 1, wherein a distance between a second side of the metal layer and antenna of the inlay is about 0.38t, wherein the metal layer is about 0.60t in thickness, and wherein the recess of the metal layer is about 0.30t in depth (paragraph 0121).  

Allowable Subject Matter
Claims 2-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 2 and all its dependencies, furthering comprising: placing the metal layer into a jig which includes an opening or a recess sized to receive and hold the metal layer following the placing of the shield layer step; I Attorney Docket: 7322PAT13 aligning the IC chip to the openings of the metal layer and the shield layer following the step of placing the metal layer into the jig wherein the IC chip is received in the openings and wherein the contact area of the IC chip is directed towards the first side of the metal layer; attaching the inlay onto the shield layer following the aligning step; attaching a back sheet to the first side of the metal layer; and heat pressing the back sheet, the inlay, the IC chip, the shield layer, and the metal layer received by the jig, in combination with all the limitations of claim 1 from which it depends.  With respect to claim 8, wherein the step of forming the shield layer further .

Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 13 and all its dependencies, a payment card comprising: a metal layer which includes a boundary and a recess formed within the boundary; an inlay which includes an antenna; a shield layer positioned between the inlay and the metal layer; 5Attorney Docket: 7322PAT13 an integrated circuit ("IC") chip including a contact area, wherein the contact area contacts the antenna of the inlay; and a back sheet constructed to cover the IC chip, the inlay, the shield layer, and the metal layer, wherein the recess is constructed to receive the shield layer, the IC chip, and the inlay, wherein the recess and the shield layer include holes sized to receive the IC chip, and wherein the inlay includes an interior edge forming a hole.  The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH